Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
SPECIES ELECTIONS
A. 	This application contains claims directed to the following patentably distinct species of protein expression and/or activation determined:
(a) expression level of truncated HER2 protein (claims 1 and 12-17);
(b) an expression level of full-length HER2 protein (claims 1 and 18-27);
(c) an activation level of full-length HER2 protein (claims 1 and 28-34);
(d) an activation level of HER3 protein (claim 1);  
(e) an activation level of P13K (claim 1);
(f) the expression level of truncated HER2 protein, the expression level of full length-HER2 protein, and the activation level of full-length HER2 protein is determined (claims 1 and 55);
(g) the expression level of full-length HER2 protein and the activation level of HER3 protein (claims 1 and 56); or 
(h) the expression level of truncated HER2 protein, the expression level of full-length HER2 protein, the activation level of full-length HER2 protein, the activation level of HER3 protein, and/or the activation level of PI3K protein is determined with Collaborative Enzyme Enhanced Reactive ImmunoAssay
(CEER) (claims 1 and 61).
.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-11 57-60, and 62 are generic.

If Applicant elects (a) expression level of truncated HER2 protein (claims 1 and 12-17) above than an additional election in B is also required.
B. 	This application contains claims directed to the following patentably distinct
species of likely response to therapy:
(a) expression is a median level (claims 12-14); or
(b) expression is a ratio (claims 12 and 15-17).
The species are independent or distinct because each parameter/unit of measurement is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or
a single grouping of patentably indistinct species, for prosecution on the merits to which
the claims shall be restricted if no generic claim is finally held to be allowable. Currently,
claims 1 and 12 are generic.

If Applicant elects (b) an expression level of full-length HER2 protein (claims 1 and 18-27) above than an additional election in C is also required.
C. 	This application contains claims directed to the following patentably distinct
species of likely response to therapy:
(a) expression is a median level (claims 18-22); or
(b) expression is a ratio (claims 18 and 23-27).
The species are independent or distinct because each parameter/unit of measurement is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or
a single grouping of patentably indistinct species, for prosecution on the merits to which
the claims shall be restricted if no generic claim is finally held to be allowable. Currently,
claims 1 and 18 are generic.

If Applicant elects (c) an activation level of full-length HER2 protein (claim 1 and 28-34) above than an additional election in D is also required.
D. 	This application contains claims directed to the following patentably distinct
species of likely response to therapy:
(a) expression is a median level (claims 28-30); or
(b) expression is a ratio (claims 28 and 31-34).
The species are independent or distinct because each parameter/unit of measurement is structurally and functionally distinct. In addition, these species are not obvious variants of each other based on the current record.

a single grouping of patentably indistinct species, for prosecution on the merits to which
the claims shall be restricted if no generic claim is finally held to be allowable. Currently,
claims 1 and 28 are generic.

There is a search and/or examination burden for the patentably distinct species
as set forth above because at least the following reason(s) apply: (a) the species
require a different field of search (for example, searching different classes/subclasses or
electronic resources, or employing different search queries); (b) the prior art applicable
to one species would not likely be applicable to another species; (c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a species or a grouping of patentably indistinct species
to be examined even though the requirement may be traversed (37 CFR 1.143) and
(ii) identification of the claims encompassing the elected species or grouping of
patentably indistinct species, including any claims subsequently added. An argument
that a claim is allowable or that all claims are generic is considered nonresponsive
unless accompanied by an election.




petition, the election must be made with traverse. If the reply does not distinctly and
specifically point out supposed errors in the election of species requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after
the election, applicant must indicate which of these claims are readable on the elected
species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of
patentably indistinct species from which election is required, are not patentably distinct,
applicant should submit evidence or identify such evidence now of record showing them
to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration
of claims to additional species which depend from or otherwise require all the limitations
of an allowable generic claim as provided by 37 CFR 1.141.




invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one
or more of the currently named inventors is no longer an inventor of at least one claim
remaining in the application. Any amendment of inventorship must be accompanied by
a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to LISA V. COOK whose telephone number is
(571)272-8788. The examiner can normally be reached on 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 







/LISA V COOK/Primary Examiner, Art Unit 1642